DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  


Response to Arguments
Applicant’s arguments, see pages 4-7, filed 11/23/21, with respect to 112, 101 and 102 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn because of the amendment to claim 1 to a method of inhibiting a decrease in hippocampus function in a patient comprising administering an agent which inhibits miR-204-5p expression or inhibits an activity of miR-204-5p.  However, a new rejection is made in view of the amendment to claim 1.
In addition, applicant filed a certified English translation of the priority foreign application. 








Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “a decrease in function in hippocampus of a patient” is grammatically incorrect and should be replaced with the phrase – a decrease in function in the hippocampus of a patient --..  
The phrase “treating an agent” in step (c) of claim 1 is grammatically incorrect and should be replaced.  One suggestion is with the following phrase (administering an agent to the patient which inhibits…).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claimed method embraces a genus of agents that inhibit expression or miR-204-5p or inhibits an activity of miR-204-5p to inhibit a decrease in hippocampal function in a patient.
The as-filed specification generically contemplates the agents.  The applicant and the prior art provide written support for an oligonucleotide (antisense, antagomir, siRNA) that is complementary to miR-204-5p which inhibits expression of the microRNA.  However, neither the prior art nor the instant disclosure provide written support for any agent that would inhibit expression or an activity of miR-204-5p.  The specification does not disclose an activity of the microRNA.  Since microRNA is involved with modulating gene expression (one microRNA can target several genes) it is not apparent what agent and/or activity would be embraced by the function of the agent.  The agent would read on nucleic acids, antibodies, proteins, small molecules since these agents are involved in inhibiting expression or inhibiting an activity.  The specification does not disclose any structural limitation of an agent that would be considered essential for inhibiting expression or an activity of miR-204-5p.  
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  This is not the case here since other than a generic contemplation of the agent, the as-filed specification does not provide any species of the genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).  See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of agents in claims 1-3 as of the effective filing date sought in the instant case. 

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting a decrease in hippocampus function in a patient in need thereof comprising administering to the hippocampus of the patient a nucleotide sequence that is complementary to miR-204-5p, does not reasonably provide enablement for treating an agent which inhibits expression of miR-204-5p or inhibits an activity of miR-204-5p.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention embraces treating an agent which inhibits miR-204-5p expression or activity.  It is not apparent how ‘treating an agent’ is part of the claimed method.  In view of therapeutic methods, the skilled artisan would reasonably determine that the method is directed to administering an agent to a patient to inhibit a decrease in 
Kaalund et al. (Epilepsia 55: 2014:2017-2024, of record) disclose studying microRNA from hippocampal surgical specimens from patients.
Schaefer (US 10,087,443) teach administering a nucleic acid (microRNA) to the hippocampus of a patient.
Hu et al. (Cell Death and Disease 2017 8, e2717, pages 1-9) teach that overexpression of EphB2 in hippocampus rescues impaired NMDA receptors trafficking and cognitive dysfunction in Alzheimer model.  “These results suggest that improving the decreased expression of EphB2 and subsequent GluN2B-containing NMDA receptor trafficking in hippocampus maybe be a promising strategy for AD treatment (page 1).”
The applicants studied the role of miRNA in the normal aging process of the hippocampus in an in vitro model.  Mir-204 targets EphB2 and reduces EphB2 expression and caused neuronal surface expression of NR1 subunit of the NMDA receptors in hippocampal nerves was decreased and resulted in decreased dendritic density.  The as-filed specification shows that miR-204 targets EphB2 in a cell line (HEK 293).  The applicant further teaches miR-204 mimic or miR-204 inhibitor in isolated hippocampal nerves results in an increase of Ephb2.  The specification does not provide a working example of the claimed invention.
Even though the claimed method embraces a genus of administration routes, in view of the prior art of record (US 10,087,443), the skilled artisan would possess the 
The specification and prior art of record provide sufficient teaching for analyzing microRNA expression in samples from the hippocampus of a patient and for increasing EphB2 in a hippocampal nerve using a miR-204-5p inhibitor (e.g., antisense oligonucleotide or siRNA) in the patient.  However, the claimed method embraces using a genus of agents that either decrease expression or activity of miR-204-5p.  Other than a generic contemplation of an agent which inhibits an activity of miR-204-5p, the specification does not teach any agent that inhibits the activity or what activity of the microRNA should be inhibited (a microRNA can modulate several genes).  The prior art of record provides no compensatory guidance and it would require undue experimentation to practice treatment with the recited agent.  The amount of experimentation would be undue because other than an oligonucleotide that is complementary to miR-204-5p, it would require determining an agent embraced by the instant claims would be reasonably enabled.  Since, as discussed above, it is not routine to determine how an inhibitor will act on complex biochemistry of the brain, knowing only that the agent has some activity, would mean that significant experimentation would be required to determine which agent could be used in the method.  This is because one cannot extrapolate between the agent and inhibiting a decrease in hippocampus function in a patient, and since there is little guidance with respect to the use of such compounds.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may .   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 are directed to process claims and do not define steps or acts to be performed.  The observations in claim 2 and 3 are related .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635